DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over KR 10-2034293 (“HWAN”) in view of EP 2098810 (“NAM et al.)

Regarding Claims 1 and 16, HWAN disclose a refrigeration comprising: 
	an inner case (15) defining a storeroom and having a guide portion (110), and having a projection (800) formed to protrude toward an inside of the storeroom;

	a drawer (300) arranged to be inserted into and pulled out from the storeroom; and 
	a supporting frame (400) formed in a plate shape(along the bottom) and extending across a width of the drawer, the supporting frame (400) installed at the projection of the inner case in the storeroom to guide a movement of the drawer,
	wherein the supporting frame (400) comprises:
	a fixer (600,700 best seen in Fig. 5-8) arranged on a side of the supporting frame to prevent the supporting frame from deviating from the projection (800), the fixer being deformed from an original state while a pressure is applied by the projection (800) and restored to the original state while the pressure from the projection (800) is released (as seen in Figs .7-8-); an elastic supporter (see spring on 600, 700) arranged on a side of the main body to be elastically deformable in a left and right direction to support the supporting frame.
	HWAN discloses the claimed invention but does not expressly disclose the supporting frame or main body formed in a plate shape configured to extend across a width of the plurality of drawers; and the fixer on the guide rib.
NAM et al. discloses a similar invention having a supporting plate (22b) that is configured with a guide rib (41, 42). It would be obvious to one having skill in the art at the effective filing date of the invention that the supporting plate could be configured in a plate shape configured to extend across the drawers as taught by HWAN, to provide an alternate means for guiding the drawer relative to the supporting plate, as is well known in the art. Moreover, it would be obvious that the fixer could be arranged on the guide rib supporting the door , to make the most effective use of space.
Regarding Claims 2, 7-8 and 11-12; the combination discloses (HWAN) the supporting frame comprises a guide rib (along the side of 400) formed to guide the formed to guide the movement of the drawer, wherein the fixer comprises an insertion projection (620, 720) to be separated from the guide rib by a by a cut , and an elastic connector (see spring)to connect the guide rib to the insertion projection. NAM et al, demonstrates the rib of the drew, which could be configured with the fixer as taught by HWAN.
Regarding Claims 3, 4-6, 9-10 the combination discloses (HWAN )Claim 3-wherein the elastic connector (via spring) is elastically deformed as the insertion projection (620) is pushed upwards by the pressure applied from the projection (620), and restored to an original state of the elastic connector (spring) when the pressure from the projection is released, (as seen in Fig. 7); Claims -4-wherein the projection (600) comprises a fixing groove formed to correspond to the fixer (600), and the insertion projection (620 is inserted to the fixing groove (along 800, as seen in Fig. 7);Claim 5-, wherein the insertion projection is pushed upwards by the pressure from the projection (600), and when the insertion projection is located above the fixing groove (along 800), the pressure from the projection(600) is released and the insertion projection is returned to an original state of the insertion projection and inserted to the fixing groove; Claim 6- wherein the insertion projection (620) has a slope arranged to come into contact with the projection, and the projection pushes up the insertion projection while sliding on the slope; Claims 9-10  wherein the supporting frame (400) is inserted to and installed in an installation groove formed by the projection (along 08000; , wherein the supporting frame (400) comprises an elastic supporter (spring along the fixer)formed on the side of the supporting frame on which the fixer is arranged to prevent the supporting frame from moving from side to side.
Regarding Claims 13-15, the combination discloses (HWAN) (see paragraphs [0037]-[0038], [0053]-[0055] and figures 2-6: a sliding guide (110) comprising a first guide part (111) that is configured to guide a guide part ( 460) of a first drawer ( 400), a second guide part ( 112) that is configured to guide an upper guide part (561) of a second drawer (500), wherein a roller (470) of the first drawer (400) is configured to guide a rail (380) of a third drawer (300)).
Regarding Claims 17-20, the combination discloses (HWAN) Claim 17- wherein the guide rib (on the side of each drawer)is a first guide rib and the supporting frame further comprises a second guide rib protruding upwards from the main body to support another one of the plurality of drawers; Claim18- wherein the projection (800) comprises a fixing groove (along 800) formed to correspond to the fixer, and the fixer (600, 700) is inserted to the fixing groove (As seen in Figs .7-8); Claim 19- wherein the main body comprises a stopper (620, 720) formed to protrude upwards from the main body to restrict a movement radius of the other one of the plurality of drawers (300, 500) supported by the second guide rib.; Claim 20- wherein the other one of the plurality of drawers (300, 500) supported by the second guide rib comprises a stopping projection (720, 620) matching the stopper, wherein the stopping projection moves along with the other one of the plurality of drawers (300, 500) supported by the second guide rib.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637